Citation Nr: 0210127	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to increased evaluation for residuals of a low 
back injury, degenerative disc disease at L5-S1, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1993 to January 
1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A personal hearing was conducted 
for the veteran in March 1999 at the Jackson RO.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a low back injury with degenerative disc 
disease of the L5-S1 spine are manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a 60 percent rating for residuals 
of a low back injury, degenerative disc disease at L5-S1, are 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1997, the veteran was granted service connection for 
residuals of a low back injury with degenerative disc disease 
of the L5-S1 spine and a noncompensable (zero percent) rating 
was assigned under Diagnostic Codes 5010-5292, effective from 
January 17, 1997.   The veteran filed an increased rating 
claim in January 1998, however in a September 1998 rating 
decision the RO continued his noncompensable (zero percent) 
disability rating.  The veteran filed a Notice of 
Disagreement to this rating decision in September 1998.    

In October 1998, the RO increased the veteran's disability 
rating to 10 percent, effective from August 28, 1997, under 
Diagnostic Code 5293.  The veteran continued his appeal for 
an increased rating after a May 1999 rating decision that 
assigned a 40 percent rating under Diagnostic Code 5293 
effective from August 28, 1997.  Diagnostic Code 5293 
provides for a higher, 60 percent, disability evaluation.  
Consequently, the rating of the service connected back 
disability remains before the Board on appeal.  See Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The veteran's claim was remanded in June 2000 for further 
evidentiary development.  The claim was later remanded in 
February 2001 to obtain current treatment records and to 
afford the veteran a VA examination to assess the severity of 
his back disability. 

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
an increased rating should again be assigned.  After a review 
of the evidence, the Board finds that the evidence does 
support the veteran's contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  The 
veteran's service-connected degenerative disc disease is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for intervertebral disc syndrome.

I.  Entitlement to Increased Evaluation for Residuals of Low 
Back Injury

The veteran is currently rated as 40 percent under Diagnostic 
Code 5293.

To receive a 60 percent rating under Diagnostic Code 5293, 
the veteran's intervertebral disc syndrome must be pronounced 
with persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, as well as little intermittent 
relief.  A 40 percent rating is awarded when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  Moderate intervertebral disc 
syndrome with recurring attacks will receive a 20 percent 
rating.  Mild intervertebral disc syndrome is given a 10 
percent rating.  A noncompensable (zero percent) rating is 
assigned for postoperative intervertebral disc syndrome that 
is considered cured.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Under Diagnostic Code 5293, the veteran must suffer from 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy including 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, as well as little intermittent 
relief to receive a 60 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  At the most recent VA 
Compensation and Pension Examination, in July 2001, the 
veteran complained of chronic low back pain.  The physician 
stated in the examination report that the veteran suffered 
from chronic degenerative disc disease of the L5-S1 spine 
with no evidence of sciatic nerve root irritation.  However, 
the Board notes that the veteran received a lumbar epidural 
block injection on the same day of this VA examination in 
July 2001.  

The medical evidence in the veteran's record shows a history 
that includes neurological findings.  In April 1998, Dr. 
Beezley's report stated that the veteran suffered from 
radiculopathy involving the right, lower extremity consistent 
with an L5-S1 back problem.  VA outpatient treatment records 
from August and December 1998 also noted that the veteran 
complained of pain that radiates to his left hip.  In a March 
1999 treatment report, the examiner stated that the veteran 
had chronic low back pain that radiated to his left thigh and 
prescribed a TENS unit in order to help the veteran manage 
pain.  A neurological examination report from April 1999 
noted that veteran experienced tingling numbness that runs 
down his legs as well as tested positive for straight leg 
raising.  Finally a March 2001 VA outpatient treatment report 
stated that the veteran complained of sharp pains in his legs 
during the examination.         

The Board notes that VAOPGCPREC 36-97 (December 12, 1997) 
held, in part, that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The rating criteria for limitation of motion of the spine are 
contained in Diagnostic Code 5292.  A 40 percent rating is 
given for severe limitation of motion, 20 percent for 
moderate limitation, and 10 percent for slight limitation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  The 
veteran cannot receive a rating higher than 40 percent under 
Diagnostic Code 5292. 

Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain is given a 40 percent rating.  See 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5295 (2001).  However, both Diagnostic 
Code 5292, for limitation of motion of the lumbar segment of 
the spine, and Diagnostic Code 5295, for lumbosacral strain, 
include limitation of motion as a rating criteria.  
Similarly, Diagnostic Code 5293 involves loss of range of 
motion, as noted above.  Consequently, it would not be 
appropriate to assign separate ratings under Diagnostic Code 
5292, 5293, and/or 5295.  See 38 C.F.R. § 4.14; cf. Esteban 
v. Brown, 6 Vet App 259 (1994) (veteran entitled to combine 
separate 10 percent ratings when none of the symptomatology 
is duplicative or overlapping, but rather is distinct and 
separate: disfigurement, painful scars, and muscle damage 
resulting in functional limitation).  

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295.  It is 
not contended or shown that the veteran's service-connected 
back disability includes ankylosis or fracture of the spine.  

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled. A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the evidence does not support a disability 
evaluation higher than 60 percent based on limitation of 
function due to pain, under DeLuca.  Based on the medical 
evidence, the Board concludes that a rating of 60 percent for 
residuals of a low back injury with degenerative disc disease 
of the L5-S1 spine is warranted.  The veteran's back 
disability is manifested primarily by complaints of chronic 
and severe low back pain.  The record shows that the veteran 
has received a series of four lumbar epidural injections 
since September 1999 for pain and has tried multiple 
medications to order to manage chronic lumbar pain including 
a TENS unit.  Lumbar spine range of motion test results were 
recorded in the July 2001 VA examination report, and were 
characterized as showing slight to moderate limitation of 
range of motion.  An April 1999 examination noted that the 
veteran walks with the aid of a short crutch and ambulates 
with a guarded gait for his back.  However, there was no 
objective indication of weakness, incoordination or excess 
fatigability on use, even with consideration of 38 C.F.R. 
§§4.40, 4.45 and 4.59.  The veteran's complains of pain as 
well as the series of epidural block treatments and visits to 
a pain management clinic since September 1999 were considered 
by the Board.  

The medical evidence for this claim meets or more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.7 (2001).  A 60 
percent rating is the highest rating that the veteran can be 
assigned under Diagnostic Code 5293 for intervertebral disc 
syndrome. 

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation in a letter dated March 
2001 and Supplemental Statement of the Case dated January 
2002.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.



ORDER

A schedular 60 percent, but no greater than 60 percent, 
rating for residuals of a low back injury with degenerative 
disc disease of the L5-S1 spine is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

